On October 25, 2000, this court granted the petition for reinstatement filed by respondent, Terrence Conrad Jones, and ordered him to pay board costs in the amount of $229.35 on or before January 23, 2001. It now appearing to the court that respondent died on or about November 24, 2000,
IT IS HEREBY ORDERED by the court, sua sponte, that the estate of Terrence Conrad Jones be taxed the costs of these proceedings in the amount of $229.35, which costs shall be payable to this court by certified check or money order on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest as the rate of ten percent per annum shall accrue as of ninety days from the date of this order, on the balance of unpaid board costs and this court may take further action in this matter.
IT IS FURTHER ORDERED, sua sponte, that the estate of Terrence Conrad Jones bear the costs of publication as provided in Gov.Bar R. V(8)(D)(2).